JUDGMENT
Tsoucalas, Judge:
On June 12, 1996, this Court, in Koyo Seiko Co. v. United States, 20 CIT 718, Slip Op. 96-91 (1996), remanded the final results entitled Tapered Roller Bearings, Finished and Unfinished, and Parts Thereof, From Japan; Final Results of Antidumping Duty Administrative Review (“Final Results”), 57 Fed. Reg. 4,951 (Feb. 11, 1992), to the Department of Commerce, International Trade Administration (“Commerce”). In accordance with the March 19, 1996, decision and March 20,1996, mandate of the United States Court óf Appeals for the Federal Circuit, Appeal Nos. 95-1300,95-1341, the Court ordered Commerce to recalculate the dumping margins for tapered roller bearings (“TRBs”) produced by Koyo Seiko Co., Ltd., and distributed by its sub*1079sidiary, Koyo Corporation of U.S.A. (collectively “Koyo”) without imposing the ten percent cap to each of the five criteria used to match U.S. TRBs with home market TRBs.
Commerce complied with the Court’s directive in Koyo Seiko by removing the ten percent cap from the sum-of-the-deviations model-match methodology and recalculated Koyo’s 1988-89 antidumping duty margin. Koyo Seiko Co., Ltd. and Koyo Corporation of U.S.A. v. United States, Slip Op. 96-91 (June 12, 1996), Final Results of Redetermination Pursuant to Court Remand (“Redetermination on Remand”). The dumping margin for Koyo for the period October 1, 1988—September 30, 1989, without imposition of the ten percent cap, is 24.88%. Id.
Accordingly, the Court affirms Commerce’s Redetermination on Remand in its entirety. This case is dismissed.